Citation Nr: 1826531	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether the reduction of the rating for lumbar spine radiculopathy, left lower extremity, from 20 percent to 10 percent, effective October 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2007 to January 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which reduced the 20 percent ratings assigned for the lumbar spondylosis and lumbar spine radiculopathy, left lower extremity disabilities effective October 1, 2012.  Jurisdiction currently lies with the RO in Nashville, Tennessee.

The Veteran initiated an appeal on both issues.  However, in a January 2013 rating decision, the RO restored the 20 percent rating for lumbar spondylosis, effective June 29, 2012.  As this action constitutes a full award of the benefits sought on appeal, that issue is no longer before the Board.  

The Veteran requested a Board hearing on her VA Form 9, but subsequently withdrew her request in an April 2018 Informal Hearing Presentation.  The hearing request is deemed withdrawn.


FINDING OF FACT

The evidence does not reflect an improvement in the Veteran's lumbar spine radiculopathy, left lower extremity under the ordinary conditions of life, and post-reduction evidence shows the functional effect of the disability have, at best, remained static.


CONCLUSION OF LAW

The criteria for a restoration of a 20 percent rating for lumbar spine radiculopathy, left lower extremity, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.1 - 4.16, 4.124a, Diagnostic Code 8620 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Propriety of the Reduction

Where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2017).  The beneficiary will be notified at his or her latest address of record of the contemplated action and be furnished detailed reasons therefore and will also be given 60 days for the presentation of additional evidence to show that compensation payments should continue at their present level.  Id.  The beneficiary will also be informed that he or she may request a predetermination hearing prior to the reduction.  38 C.F.R. § 3.105(i)(1).  Following the 60-day period, a final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e).

Reducing a rating also brings concurrent substantive requirements that must be followed.  When a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  The Board notes that for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating. 38 C.F.R. § 3.344(a), (b); see 38 C.F.R. § 3.343.

The regulations impose a clear requirement that rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case it not only must be determined whether an improvement in disability occurred but whether it actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).  Moreover, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 227 (1992).

In this case, the RO satisfied the procedural requirements by issuing the Veteran a rating decision that proposed to reduce the rating and a notice letter in March 2012.  Both items informed the Veteran of the proposed reduction and all material facts and reasons for the reduction.  The notice letter further informed the Veteran of her right to submit additional evidence on the matter and request a personal hearing.  Thereafter, a July 2012 rating decision effectuated the reduction, effective October 1, 2012.  The procedural requirements required for a rating reduction have been met.  The remaining analysis will focus on the substantive requirements of the reduction.

Based on a review of the record, the Board finds that reduction of the rating for lumbar spine radiculopathy, left lower extremity, was improper.

The 20 percent rating for lumbar spine radiculopathy, left lower extremity was reduced effective October 1, 2012.  As of that date, the 20 percent rating had been in effect for approximately one year and eight months.  Thus, the rating was in effect for less than five years.  Thirty-eight C.F.R. § 3.344(c) is applicable, and the added protections of § 3.344(a), (b) are not applicable.  See Brown, 5 Vet. App. at 417; c.f. Lehman v. Derwinski, 1 Vet. App. 339 (1991).  A reexamination disclosing improvement in this disability will warrant a reduction in the rating.  38 C.F.R. § 3.344(c).  As noted, though VA must ascertain whether the evidence (including post-reduction evidence favorable to restoring the rating) reflects an actual change in the disability; whether the examination reports reflecting such change are based upon thorough examinations; and whether the evidence actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.     

Prior to separation from service, the Veteran filed a claim for service connection for lumbar spine radiculopathy, left lower extremity, and was afforded a VA examination in June 2010.  At that examination, the Veteran reported numbness, paresthesias, leg or foot weakness, and falls.  She also reported problems falling asleep due to pain.  The examiner found decreased sensation to pain or pinprick, temperature, and light touch.  On reflex examination, the left knee and ankle jerk was a 2+ (normal).  Plantar flexion was normal.  On motor exam, hip flexion was a 4 knee flexion was 5 (active movement against full resistance), knee extension was 5 (active movement against some resistance), ankle dorsiflexion was 5, ankle plantar flexion was 5, and great toe extension was 5.  The disability was noted to affect usual occupation (increased absenteeism), problems with lifting and carrying, decreased strength in the lower extremity, and problems going to sleep due to pain.  The examiner noted that effect of the radiculopathy on the Veteran's ability to function in an occupational environment was that it would cause problems with lifting and carrying, lack of stamina, weakness or fatigue, decrease strength and pain. 

The Veteran underwent a Medical Evaluation Board (MEB) examination in July 2010 for her chronic low back pain.  She reported that since her L4-5 discectomy in January 2009, she had experienced left-sided radicular symptoms, including numbness in one area on her left lower leg.  The physician found no motor disturbances, and no limb weakness or sensory changes in her left leg.  There was decreased sensation reported during the light touch and pinprick tests.  Reflexes were normal.

Based on evidence of decreased sensation to pain or pinprick, temperature, and light touch, the March 2011 rating decision awarded a 20 percent evaluation.

At an April 2011 VA examination for her spine and radiculopathy, the Veteran reported progressive pain that was constant and moderate to severe in nature.  The pain affected across the bilateral lower mid-back and radiated down her left lower extremity.  She also reported stiffness, fatigue, spasms, weakness, decreased motion, numbness, and paresthesias across the left lower extremity, but denied any leg or foot weakness.  With respect to the neurological sensation, the examiner stated there was evidence of radicular-type symptoms affecting the left lower extremity throughout the L4-S1 dermatomes.  The examiner indicated that reflex in the bilateral patellar and Achilles tendon reflexes were 2+ (normal).  Muscle strength was 5/5, and gait was normal.  

As a result of the April 2011 VA examination, a March 2012 rating decision proposed to reduce the 20 percent evaluation to 10 percent.  The RO noted that radiculopathy showed some improvement.  Specifically, it was noted that the muscle strength and reflex examinations were normal and thus indicative of only mild neurological deficiency.  A July 2012 rating decision effectuated the reduction to 10 percent, effective October 1, 2012.

VA treatment records between 2011 and 2012 did not show treatment related to radiculopathy.  Private treatment records showed that the Veteran had some numbness and tingling in the left lower leg, with hypersensitivity to light touch at the top of her left foot, but showed normal motor strength.  The Veteran was noted to have diminished reflexes (2/4) at the bilateral patella and left Achilles.  

At an August 2012 VA examination, the Veteran reported mild pain, paresthesias, and numbness in the left lower extremity.  Objectively, an examiner found decreased sensation in the left lower leg, ankle, feet and toes.  On reflex examination, the left knee and ankle jerk were 2+ (normal).  The motor examination was normal.  The examiner indicated the overall severity of left side radiculopathy was mild.

At a March 2014 VA peripheral nerves examination, the Veteran reported constant moderately severe left leg numbness and tingling.  She also noted moderate constant pain, severe intermittent pain, severe paresthesias, and moderate numbness.  Objectively, the muscle strength testing was normal.  On reflex examination, the left knee and ankle jerk was a 2+ (normal).  The examiner found decreased sensation on her left foot/toes (L5); the left lower leg/ankle were normal.  The examiner indicated that the Veteran's left sciatic nerve disability was manifested by incomplete paralysis, and was moderate in severity.  The examiner further opined that this condition impacted her ability to work, in that it impacts heavy physical labor.

At the outset, the Board finds that the April 2011 VA examination was not as thorough as the initial June 2010 examination, which supported the prior evaluation of 20 percent.  The June 2010 VA examination report included findings from a detailed sensory evaluation that included testing of reflexes, motor functioning, and sensation to pain or pinprick, temperature, and light touch.  The 2010 examiner also discussed the effect of the radiculopathy on the Veteran's ability to function in an occupational environment.  In contrast, the April 2011 VA examination report only contained a few findings regarding reflexes and muscle strength.  There was no discussion as to how the radiculopathy would affect the Veteran's ability to function in an occupational environment.

The Board further finds that pertinent post-reduction evidence does not reflect an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work due to her left lower extremity radiculopathy.  This evidence tends to show that the Veteran's disability level remained, at best, static.  

As shown above, the reflex tests at VA examinations in 2012 and 2014, showed left knee and ankle jerk were 2+ (normal).  The motor and muscle strength results were also largely normal.  However, the competent lay statements from the Veteran during these evaluations show symptoms of pain, numbness and paresthesias across the left lower extremity continued to be present.  She also continued to show some objective sensory abnormalities.  Also significant is that the March 2014 VA examiner determined that the Veteran's radiculopathy continued to functionally impact her ability to work, particularly the ability to perform heavy physical labor.  This was also noted by the 2010 VA examiner.  In short, the pertinent post-reduction evidence shows that there was no significant improvement in the ability to function under the ordinary conditions of life.  

Given the above, the cumulative evidence does not reflect improvement in the Veteran's ability to function under the ordinary conditions of life.  Thus, the preponderance of the evidence does not support the reduction of the rating for lumbar spine radiculopathy, left lower extremity from 20 percent to 10 percent.  Therefore, the reduction of the rating was improper.  Restoration of the 20 percent rating is warranted effective October 1, 2012.


ORDER

The 20 percent rating for lumbar spine radiculopathy, left lower extremity is restored, effective October 1, 2012.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


